        Case 1:20-cv-01456-TNM Document 13 Filed 06/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                              Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



           NOTICE OF APPEARANCE BY LAUREN A. GOLDMAN

      Please enter the appearance of the undersigned, Lauren A. Goldman of

Mayer Brown LLP, on behalf of Plaintiff Center for Democracy & Technology.


      Dated: June 10, 2020                By:     /s/ Lauren A Goldman
                                                Lauren A. Goldman
                                                Pro hac vice
                                                MAYER BROWN LLP
                                                1221 Ave of the Americas.
                                                New York, New York 10020
                                                Telephone: (212) 506-2500
                                                lgoldman@mayerbrown.com

                                                Attorney for Plaintiff Center for
                                                Democracy & Technology
